DETAILED ACTION
Response to Amendment
A Reply was filed 21 April 2022.  Claims 10, 12-14, and 23-24 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 10, 12-14, and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10
It remains unclear what constitutes a “low density”.  The distinguishing border between “low density” and non-low density is unclear and undefined.  Applicant cites the current published specification at [0005].  However, this citation attempts to define “low density” by using “high density”, which is also unclear.  Regardless, claim 10 does not recite the citation wording.  For example, claim 10 does not recite an insoluble radioactive substance uniformly dispersed in a fixed radio-opaque cured matrix material which is capable of suspending a higher density material.
Claim 23
It is unclear what constitutes “about 1.6 mm” and “about 10 cm”.  For example, it is unclear whether 1.3 mm constitutes “about 1.6 mm”, and whether 13 cm constitutes “about 10 cm”.  The metes and bounds of the claim are undefined.  The claim does not allow the public to be sufficiently informed of what would constitute infringement.
Claim 24
It is unclear what constitutes “about 617:1”.  For example, it is unclear whether 666:1 constitutes “about 617:1”.  The metes and bounds of the claim are undefined.  The claim does not allow the public to be sufficiently informed of what would constitute infringement.
Claims 12-14 and 23-24
Claims 12-14 and 23-24 are directed to a “radiation source”.  In contrast, claim 10 is directed to a “radiation source composition”.  Claim 10 mentions only one “radiation source”.  For example, claim 10 recites that the radiation source composition rod “is larger than a radiation source suitable for diagnostic imaging applications in at least one dimension”.  The recited “radiation source composition” in claim 10 does not structurally include the mentioned “radiation source”.  Thus, it is unclear how the additional features of the (non-recited) “radiation source” in claims 12-14 and 23-24 further limit the “radiation source composition” of claim 10. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The recited “ratio of length to diameter of about 617:1” constitutes new matter.

Claim Rejections - 35 USC § 102
Claims 10, 12, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maulard (US 2010/0294956). 
Claims 10 and 12
Maulard teaches a radioactive source composition containing radioactive nuclides dispersed in a self-curing polymer (which corresponds to a fixed low-density radio-opaque cured matrix material).  For example, note Figures 1-3 and description thereof.  Furthermore, paragraph [0061] indicates that the polymerization is made uniform, that is, uniformly dispersed.  The radiation source is in the form of a rod (e.g., 2 meter length and 3 mm diameter [0067]).  The rod is cut into pieces [0045, 0070].  The “radiation source” mentioned in claim 10 can be of any dimension smaller than Maulard’s rod. 
Claim 24
Maulard’s rod length to diameter ratio (2000:3 ≈ 666:1) is about 617:1.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coniglione (US 2004/0076579).
Coniglione teaches a radiation source (50, 99, 60, 80), and therefore a radiation source composition.  The source comprises an insoluble (e.g., palladium is insoluble; claim 12) radioactive substance (52) uniformly dispersed (e.g., claim 1) in a fixed low density (e.g., implicit barium sulfate; claim 7) radio-opaque (e.g., claim 6) cured matrix material (51).  For example, note paragraphs [0103], [0105], [0109], and [0144].  The radiation source composition is in the form of a rod.  For example, note [0119, 0123, 0132-0135, 0145, 0148] and claim 1.  The rod can be cut into a desired length [0045, 0054, 0061].  The “radiation source” mentioned in claim 10 can be of any dimension smaller than Coniglione’s rod.

Claim Rejections - 35 USC § 103
Claims 10, 12-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchy (US 2016/0324492) in view of Klepfer (US 3,925,151)
Kimchy teaches an insoluble radioactive substance (comprising osmium) uniformly dispersed in a fixed low density radio-opaque cured matrix material.  For example, note paragraphs [0010], [0042], and [0059-0061].  
Kimchy appears to show (Figure 1) an (extended) pellet (130) having a length longer than the diameter.  Regardless, it is well known in the art for a pellet to have a length longer than the diameter.  For example, note Klepfer at col. 6, lines 16-18.  Such an elongated pellet constitutes a rod. 
The skilled artisan would understand that Kimchy’s pellet can be made of different dimensions, including where the length is longer than the diameter.  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions, but the device having the claimed relative dimensions would not perform differently than the prior art device (which is the current situation), then the claimed device is not patentably distinct from the prior art device.  In re Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Modification of Kimchy, if necessary, to have included an extended pellet where the length is longer than the diameter (e.g., a pellet with a 1.6 mm diameter and a 10 cm length) would have been obvious to one of ordinary skill in the art.  The “radiation source” in claim 10 can be of any dimension smaller than Kimchy’s rod.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maulard (US 2010/0294956) as applied to claim 10 above, and further in view of Engelbrecht (US 2013/0108525).
Engelbrecht shows [0004] that it is well known in the art to use osmium as a radiation source for diagnostic applications.  Modification of Maulard to have used osmium in place of cobalt as a radiation source for diagnostic applications, as suggested by Engelbrecht, would have been obvious to one of ordinary skill in the art. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Maulard (US 2010/0294956) as applied to claim 10 above.
The skilled artisan would understand that Maulard’s rod can be made of different dimensions.  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions, but the device having the claimed relative dimensions would not perform differently than the prior art device (which is the current situation), then the claimed device is not patentably distinct from the prior art device.  In re Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Modification of Maulard to have included a rod with a 1.6 mm diameter and a 10 cm length would have been obvious to one of ordinary skill in the art.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coniglione (US 2004/0076579) as applied to claim 10 above, and further in view of Engelbrecht (US 2013/0108525).
Engelbrecht shows [0004] that it is well known in the art to use osmium as a radiation source in therapeutic applications.  Modification of Coniglione to have used osmium in place of palladium as a radiation source in therapeutic applications, as suggested by Engelbrecht, would have been obvious to one of ordinary skill in the art. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Coniglione (US 2004/0076579) as applied to claim 10 above.
The skilled artisan would understand that Coniglione’s rod can be made of different dimensions.  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions, but the device having the claimed relative dimensions would not perform differently than the prior art device (which is the current situation), then the claimed device is not patentably distinct from the prior art device.  In re Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Modification of Coniglione to have included a rod with a 1.6 mm diameter and a 10 cm length would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that each of Kimchy, Maulard, and Coniglione fail to disclose a rod shaped radiation source that is later cut down.  
The examiner asserts that each of Kimchy (in view of Klepfer), Maulard, and Coniglione do disclose a rod, as noted above.  The claims do not recite cutting a rod.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646